— Appeal from a decision of the Workers’ Compensation Board, filed January 11, 1982, which awarded death benefits to the deceased employee’s mother. Decedent sustained fatal injuries during an explosion at her place of employment on July 24, 1980. The sole issue raised on appeal is the propriety of the board’s finding that the mother of the deceased is a dependent within the meaning of the Workers’ Compensation Law. In this regard, a review of the record amply supports the board’s determination (see Matter of Hernandez v Frangella Bros., 64 AD2d 734; Matter of Markidis v American Airlines, 21 AD2d 927). The decision should accordingly be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Levine, JJ., concur.